Citation Nr: 1718286	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-14 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to June 1991. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDING OF FACT

Hypothyroidism is not related to disease or injury during active service.


CONCLUSION OF LAW

The criteria for service connection for hypothyroidism are not met.  38 U.S.C.A. §§ 101, 106, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist Veteran s in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  

The RO provided the required notice in a letter sent to the Veteran in September 2009.  The Board finds that the September 2009 letter provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates.

The Veteran was afforded a VA examination in April 2013.  The examination report shows that the April 2013 VA examiner reviewed the record, considered the medical history from the Veteran, noted the in-service complaints, and provided an opinion with rationale as to the etiology of his thyroid disability based on citation to relevant evidence found in the claims file and medical principles.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  
While the April 2013 VA examiner noted that the examiner believed the service treatment record might be incomplete, the Board has reviewed the record and finds that the VA has obtained the service treatment and personnel records, including the Veteran's entrance and separation Medical Examinations and March 1991 Medical Evaluation Board Proceedings.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  

Service Connection

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

The Board notes the Veteran submitted a June 2009 statement claiming a thyroid disability; the Veteran did not specify what disability of the thyroid he was claiming service connection for in the June 2009 statement.
The RO denied service connection in an August 2010 rating decision, noting that VA treatment records showed a diagnosis of hypothyroidism but no relationship with service.  The Veteran filed a Notice of Disagreement with this decision in November 2010 and he asserted that he had been treated for hypothyroidism in service.

Thereafter, the Veteran was afforded a VA examination in April 2013.  The examiner noted that in September 1988 the Veteran underwent thyroid testing in service.  The examiner noted that at that time he was clinically euthyroid and his thyroid tests were normal.  The examiner opined that the Veteran most likely manifested subacute/viral thyroiditis in service and that this was completely resolved by the September 1988 testing.  

The April 2013 VA examiner opined that the Veteran's thyroid function tests were normal in September 1988 and that he developed chronic hypothyroidism more than 20 years later.  The examiner opined that the Veteran's hypothyroidism was less likely due to or caused by a subacute/viral thyroiditis in service.  In support of his opinion, the examiner, citing a medical article, concluded that the Veteran's current Hashimoto's Disease is unrelated to any thyroid condition shown in service (most likely subacute/viral thyroiditis) as they are two distinct and unrelated conditions.  See VA examination dated April 2013.  

The Board also notes that both the December 1990 Medical Examination Report and March 1991 Medical Evaluation Board Proceedings report show the Veteran's laboratory test results were normal and hypothyroidism was not noted on separation from active duty.

The Board finds the April 2013 VA examiner considered the Veteran's reports of in-service symptomatology and the service treatment and post-service record.  The examiner provided a reasoned medical explanation for her findings on examination and her opinion regarding the etiology of the Veteran's thyroid disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges that the Veteran asserts that he has a thyroid disability that was incurred in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypothyroidism, to include whether it is related to in-service injury or disease, falls outside the realm of common knowledge of a lay person.  

To the extent that there are lay statements asserting that the Veteran has a hypothyroidism disability related to an in-service injury, the Board finds that the Veteran may be able to competently report his observable symptoms and what treating personnel inform him regarding his medical condition.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In this regard, while the Veteran may be able to competently report his symptoms and what treating personnel inform him regarding his medical condition, any opinion regarding whether his diagnosed hypothyroidism is related to his military service requires medical expertise that the claimant has not demonstrated because hypothyroidism can have many causes.  The Board finds that the claimant is not competent to establish that hypothyroidism was caused by in-service injury, as the etiology of hypothyroidism is a complex matter outside the knowledge of lay persons.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the Veteran asserts that his hypothyroidism disability is related to service, the most probative evidence regarding in-service incurrence, the service treatment record, does not show the Veteran manifested hypothyroidism in service.  Specifically, the Veteran's thyroid testing results in service showed normal function and no thyroid disorder was noted on separation from active duty.  

Further, a nexus between his period of service and the current disability has not been established.  The April 2013 VA examiner's opinion that the Veteran did not manifest Hashimoto's Disease/hypothyroidism in service and that this disease process is not due to service weigh against finding a causal relationship between the present disability and a disease or injury incurred in service.  

Accordingly, service connection is not warranted for a hypothyroidism disability on any basis.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypothyroidism is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


